Citation Nr: 0926896	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-23 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1970 to June 
1973.

This matter comes before the Board of Veterans Appeals 
(Board) from a January 2006 rating decision from the Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  The Veteran does not have a skin disability as a result 
of active service.

2.  The Veteran does not have a right foot disability as a 
result of active service.

3.  The Veteran does not have bilateral knee disabilities as 
a result of active service.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 1110, 1131 (West Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the specific time 
period will be considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  
Specifically, this includes 2,4-D; 2,4,5-7 and its 
contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 
3.307(a)(6).

Herbicide exposure is presumed if the Veteran served in 
Vietnam from January 9, 1962 to May 7, 1975, even without 
diagnosis of a presumptive disease, absent affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

A.  Skin Disability

The Veteran seeks service connection for a skin condition.  
The Veteran claims that his skin condition presented while he 
was on active duty assigned to field maneuvers.  He contends 
that as a result of spending time in the field and other 
areas, he was exposed to defoliants and other elements that 
caused his skin condition.

The Veteran served during the Vietnam War; however, he did 
not serve overseas.  Therefore, the Veteran's skin condition 
cannot be considered under the presumptive provisions of 
38 C.F.R. § 3.309(e).

Service treatment records (STRs) indicate that the Veteran 
was treated in December 1972 for a burn on his stomach.  The 
record indicates that the burn was a result of a diesel fuel 
spill.

Another STR, dated November 1971, indicates that the Veteran 
was treated for hives with itching all over.  He was 
prescribed Benadryl; however, it was not noted that the 
Veteran had any chronic skin conditions or lesions.  The 
Veteran did not seek follow-up treatment for this incident.

Private medical records and VA outpatient treatment records 
dated subsequent to service indicate that the Veteran has 
been treated for skin tags, papillomata, and moles.  In 
February 1996, the Veteran was treated for a sebaceous cyst, 
linked to a spider bite.  Again, no reference is made to a 
chronic decades-long skin problem, providing evidence against 
this claim as it clearly reveals the fact that the Veteran 
did not have a chronic skin problem at this time.  

None of the medical records indicate that the skin conditions 
are a result of or were incurred in active service.  There is 
simply nothing to connect a current skin disorder with 
service more than 30 years ago. 

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the Veteran's claim of entitlement to 
service connection for a skin disorder.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and his appeal 
must be denied.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).

B.  Right Foot Condition 

The STRs indicate that the Veteran was treated on several 
occasions for ingrown toenails of the left foot.  The STRs do 
not indicate that the Veteran was treated for a right foot 
disorder at any time during active service, weighing against 
the Veteran's claim for service connection.

Subsequent to service, the Veteran was treated in April 1993 
for a foreign body in his right great toe.  Again, as in the 
skin issue, there is no reference to a chronic right foot 
problem at a time when it would appear clear that if such a 
problem existed, it would have been noted.  In April 1998 he 
was treated after bumping his right little toe on his bed.  
He suffered pain in the lateral aspect of his arch.

VA outpatient treatment records indicate that the Veteran 
complained of pain in his heels in January 2007; however, 
there is no diagnosis of a right foot disability.

The Board has reviewed all of the medical evidence of record.  
Unfortunately, there is no evidence that the Veteran has a 
current diagnosis of a right foot disability.  Therefore, 
service connection must be denied.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the Veteran's claim of entitlement to 
service connection for a right foot disability.  Therefore, 
the benefit-of-the-doubt doctrine does not apply, and his 
appeal must be denied.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

C.  Bilateral Knee Disability

The Veteran seeks service connection for bilateral knee 
disabilities.  The STRs do not show any indication that the 
Veteran was treated for knee injuries during his active 
service.

Subsequent to service, the Veteran had x-rays of his left 
knee taken in May 1996 as the Veteran had complained of 
parapatellar pain for six days.  The results were negative, 
providing limited evidence against this claim.

The Veteran was treated in June 2003 for his left knee pain.  
He indicated that prior to experiencing the pain that he had 
walked an extra long distance.  He denied any injury or 
falls.  He denied twisting his leg, knee, or ankle, providing 
evidence against his own claim.  The diagnosis was 
tendonitis.

The Veteran was treated in August 2003 for his knees by Dr. 
S.R.S., M.D.  The Veteran reported that he played football in 
high school and college and suffered multiple knee injuries.  
He reported that he had two aspirations, one in the 1970s and 
one in the 1990s.  The diagnosis was osteoarthritis of the 
medial compartment of the left knee, no diagnosis was 
indicated for the right knee.  The Veteran did not indicate 
that he suffered a knee injury during active service and the 
medical provider did not relate his left knee osteoarthritis 
to service, weighing against the claim for service connection 
for the left knee.

VA outpatient treatment records show that the Veteran 
complained of knee pain in September 2008.  However, no 
diagnosis was provided.

Based upon the evidence, it does not appear that the Veteran 
has a current diagnosis of a disability or injury of the 
right knee.  Therefore, without a currently diagnosed 
disability, service connection cannot be granted.

Regarding the left knee, the Veteran's records show no 
disability in 1996.  Since then, he has been diagnosed with 
osteoarthritis; however, none of the medical providers have 
related the left knee disability to service many years ago.  
In fact, the Veteran himself related his knee disability to 
football and over exercising, providing evidence against this 
claim.  At no point did the Veteran report to his medical 
providers that his pain was the result of an injury during 
active service.

With regard to the issue of a worsening of the pre-service 
conditions in service, there is simply nothing in the record 
that would support such a finding.  The post-service evidence 
would provide particularly negative evidence against such a 
finding, clearly indicating no chronic problem following 
service or for many, many, years thereafter.  In this regard, 
the Veteran had active service from September 1970 to June 
1973.  If, as he indicates, the pre-existing injury when he 
joined the Army worsened while serving, it is very unclear 
why the Veteran did not receive  treatment for this worsened 
problem until many years after service.  The post-service 
treatment records provide particularly negative evidence 
against all claims. 

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the Veteran's claim of entitlement to 
service connection for bilateral knee disabilities.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and his appeal must be denied.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not ordered for the skin 
condition as the STRs failed to show a chronic skin condition 
in service.  STRs show that the Veteran was treated for a 
burn on his stomach, apparently caused by a diesel fuel 
spill.  Subsequent to service the Veteran was treated for 
skin conditions; however, the medical evidence fails to 
relate the conditions to the Veteran's active service.

A VA examination was not ordered for the right foot claim as 
the STRs failed to show treatment of a right foot injury or 
disability in service.  The separation exam was negative for 
a right foot injury.  Medical records subsequent to service 
fail to show a diagnosis of a right foot condition that 
originated during active service.  Therefore, a VA 
examination is not warranted.

A VA examination was not ordered for the bilateral knee claim 
as the STRs failed to show treatment of a bilateral knee 
injury or disability in service.  The separation exam was 
negative for knee disabilities.  Medical records subsequent 
to service fail to indicate a bilateral knee disability 
related to active service.  Therefore, a VA examination is 
not warranted.  As noted above, the post-service treatment 
records provide particularly negative evidence against all 
claims. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records, including 
records provided by the Veteran.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a skin disorder is denied.

Service connection for a right foot disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


